DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112(a) Rejections Withdrawn
The rejection of claims 14-22 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 18-22, the amendment cancels the claims.  With respect to the remaining claims, the amendment narrows the scope of the claim set such that it is now enabled.  

112(b) Rejections Withdrawn
The rejections of claims 2, 4, 5, 9, 18, 20 and 21 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 2, 4, 5, 18, 20 and 21, the amendment cancels the claims.  With respect to claim 9, the amendment clarifies the claim as appropriate.  

103 Rejections Withdrawn
The rejection of claims 1-11 and 14-22 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment and arguments.  With respect to claims 2-6 and 18-22, the amendment cancels the claims.  With respect to the remaining claims, inventor’s amendment and arguments have been carefully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 7-11 and 14-17 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Inventor has narrowed the claim set such that it is now drawn to the elected combination.  The closest prior art remains the prior art of record.  Inventor’s arguments with respect to the unexpected synergism of this combination is persuasive.  The examiner is now in agreement with inventor that the cited art cannot be said to teach, show, suggest or make obvious the instant combination because of these unexpected results.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/29/2022